Citation Nr: 0530848	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  96-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had active duty for training from December 29, 
1988, to July 12, 1989.  He also had subsequent periods of 
active duty for training with the National Guard.  The case 
originally was before the Board of Veterans' Appeals on 
appeal from the Oakland VA Regional Office.  In pertinent 
part, the Board denied service connection for a right eye 
disability in a November 2003 decision.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Veterans Court). The case is currently 
before the Board pursuant to an order from the Veterans Court 
in June 2005 upon joint motion for remand by the appellant 
and the VA Secretary.  

For reasons to be discussed, the appeal is REMANDED to the RO 
via the VA Appeals Management Center in Washington, DC.  VA 
will notify the appellant as to actions required by him.


REMAND

The parties agreed in their joint motion for remand that that 
Board's reasons and bases were inadequate for review.  They 
also directed in the motion that "VA should afford the 
appellant another examination and secure another etiology 
opinion, including incurrence or aggravation of a right eye 
condition on active duty."  

The service medical records show that the appellant was seen 
January 1989, about a week after entering active duty for 
training, with a cataract in his right eye.  The cataract was 
determined by the service department to have existed prior 
service, but the appellant was retained for National Guard 
service and continued training.  He was seen by the service 
department in June 1992, apparently during active duty for 
training, with right eye complaints diagnosed as a patchy 
opacification after a fall.  A cataract was reported in the 
right eye on a similar visit apparently during training in 
October 1992.  

At a hearing before the undersigned in May 2003 at the RO, 
the veteran said he was seeking service connection for 
decreased visual acuity and a cataract of the right eye.  He 
testified that he had cataract surgery after getting out of 
the Reserves in 1996.  He submitted copies of VA outpatient 
records from April 2003 showing myopia with high astigmatism, 
consistent with keratometry, in the right eye.  In support of 
his claim, the veteran has submitted several opinions from 
Dr. Allen Hassan to the effect that the appellant's eyesight 
worsened in service due to sunlight exposure and activities 
in the field.  After examination in October 2002 in 
connection with the claim, a VA doctor reported that she 
would need records related to the cataract surgery, 
preoperative, operative and postoperative, to provide an 
opinion as to the cataract etiology, including sunlight 
exposure.  

In order to comply with the Court order, the case is remanded 
for the following actions:

1.	The appellant and his representative 
should be asked to provide copies of 
all medical reports associated with 
the right eye cataract surgery after 
service, preoperative, operative and 
postoperative, and any other 
"relevant available private records" 
he wishes to have considered.  If the 
appellant needs assistance in 
obtaining the records, he should be 
asked to provide the necessary 
information.  All efforts to obtain 
such records should be documented.  

2.	The appellant should then be afforded 
an eye examination to determine the 
nature and extent of any right eye 
disability.  The claims folder should 
be proved to the examiner and 
reviewed.  The examiner should be 
asked to provide an opinion as to 
whether it is at least as likely as 
not that any current right eye 
disorder either had its onset or 
permanently increased in severity (not 
merely symptom-wise) during active 
duty for training in 1989 or 1992.  
(The phrase "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of medical evidence 
both for and against any conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.) 

3.	The VA examiner should be requested to 
discuss the rationale for the medical 
opinion(s).  The examiner should 
affirmatively address the opinions of 
Dr. Hassen in regard to the right eye, 
particularly those of August 2000, 
June 2001, and April and December 
2003, regarding the effects of 
sunlight and other factors in the 
field on any current right eye 
disability.  

Once the RO has ensured that the requested actions have been 
completed, the appellant and his attorney should be provided 
with a supplemental statement of the case, if in order, and 
given the usual time for response.  Thereafter, the case 
should be returned to the Board in accordance with the usual 
procedures.  The appellant has the right to submit additional 
evidence and argument on the issue under appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Veterans Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


